UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1704



MARY S. FIELITZ,

                                               Plaintiff - Appellant,

          versus


GLENN R. FIELITZ; JAY ANN JEMAIL; JEANNE M.
HANSON; ALAN N. COOPER; SAMUEL ROMIROWSKY;
PEGGY L. ABLEMAN; BARBARA D. CROWELL; FAMILY
COURT OF THE STATE OF DELAWARE,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Chief
District Judge. (CA-98-586-1)


Submitted:   August 5, 1999                 Decided:   August 10, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary S. Fielitz, Appellant Pro Se. Joslin Davis, DAVIS & HARWELL,
P.A., Winston-Salem, North Carolina; Anthony J. Biller, Karon
Bowling Thornton, MAUPIN, TAYLOR & ELLIS, P.A., Raleigh, North
Carolina; Stephen McDaniel Russell, BELL, DAVIS & PITT, P.A.,
Winston-Salem, North Carolina; Daniel Watson Fouts, ADAMS,
KLEEMEIER, HAGAN, HAMMAH & FOUTS, Greensboro, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Mary Fielitz appeals the district court’s order dismissing her

civil action. We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Fielitz v. Fielitz, No.

CA-98-586-1 (M.D.N.C. Apr. 15, 1999).   We further deny Appellant’s

motion to relieve Appellee Glenn Fielitz’s attorney.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2